STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

CHARLIE           ANDERSON,           JR.                                                          NO.         2022      CW    0160

VERSUS


ELITE        CONCRETE            PUMPERS,             LLC,                                               APRIL        22,      2022
ET    AL




In    Re:             LA     Health              Solutions,             LLC,          applying              for      supervisory
                      writs,          16th           Judicial           District            Court,            Parish          of     St.

                      Mary,      No.        129020.




BEFORE:               WHIPPLE,            C. J.,       PENZATO          AND     HESTER,           JJ.


           WRIT       GRANTED          WITH          ORDER.         The    district            court'         s   December           13,
2021         judgment,               as        it      relates            to     the         non- party,              LA       Health
Solutions,                  LLC,            is         a        final,          appealable                    judgment.              The
determination                 of       discovery                questions             as     to        one     who       is    not     a

party        to       the    case         is     a    final       judgment.            Amitech,              U. S. A.,        Ltd.    v.

Nottingham              Const.            Co.,         2005- 1981 (            La.     App.   1st  Cir.  2/ 14/ 07),
2007        WL    466782,            at *      3,     n. 2 (     unpublished),             citing R. J.  Gallagher
Co.     v.        Lent,       Inc.,            361         So. 2d     1231 (         La.  App.    1st Cir.   1978).
Therefore,              it       is       ordered              that     this          case        be     remanded             to     the
district              court      with          instructions               to     grant         LA       Health        Solutions,
LLC    an        appeal       pursuant               to    the    August         25,       2021 pleading notifying
the    district              court         of        its    intention           to     seek        supervisory                review.
See    In        re    Howard,            541        So. 2d     195 (     La.        1989) (      per        curiam) .         A   copy
of     this           court'     s     action              is    to     be       included              in      the       appellate

record.




                                                                    VGW
                                                                    AHP

                                                                    CHH




COURT        OF    APPEAL,           FIRST           CIRCUIT




                  u, 4
       DEPUTY           CLERK        OF     COURT
                  FOR      THE   COURT